Opinion of the Court
Per Curiam:
The accused was convicted by Navy general court-martial held on August 14, 1951, at Norfolk, Virginia, of breaking arrest and desertion in time of war in violation of the Articles for the Government of the Navy, 34 USC § 1200. Both the breaking arrest and the desertion were predicated upon unauthorized departure from confinement in December 1944. The accused was sentenced to dishonorable discharge, total forfeiture of pay and confinement for five years. The findings and sentence were approved by the convening authority and affirmed by a board of review. We granted the accused’s petition for review.
We have carefully considered the contentions of defense counsel relative to jurisdiction and the statute of limitations and find them to be without merit. However, we note that the law officer did not instruct the court on the elements of the offenses charged. This is reversible error. United States v. Clay (No. 49), 1 CMR 74, decided November 27, 1951. The decision of the board of review is reversed and a rehearing is ordered.